Exhibit 10.41

Asiainfo Technologies (China) Limited

Confidentiality and Non-Competition Agreement

Party A: Name: AsiaInfo Technologies (China) Limited

Address: Zhongdian Information Tower, No.6 Zhongguancun South Street, Haidian

District, Beijing, P.R.China

Legal representative: Steve Zhang

Party B: Name: Wei Li

Address:

ID card No.:

Party A and Party B mutually recognize that Party B may have access to or become
aware of the trade secrets of Party A and any third party during the employment
of Party B, and that the trade secrets of Party A and/ or any third party have
significant effect on their competitive advantages in the market. Party B
acknowledges that, if the trade secrets of Party A and/ or any third party are
not effectively protected, the production and operations of Party A and/ or any
third party may be threatened, and the company may even sustain irrecoverable
losses. Therefore, it is Party B’s obligation to keep the trade secrets of Party
A and/ or any third party confidential. Party A and Party B also agree that
Party B might probably access to any third party’s or other business operation
system during the employment, thus it is also Party B’s obligation to strictly
comply with any third party’s operation rules. In consideration of the
foregoing, Party A and Party B hereby enter into this agreement in accordance
with the current applicable laws and regulations of the People’s Republic of
China with respect to the confidentiality maintenance of the trade secrets of
Party A by Party B and prohibition of business strife during the period when
Party B is employed by Party A and after Party B quits Party A.

 

1. General principles and definitions

 

  1.1 In order to protect the legal rights and interests of both parties, the
following principles shall apply to this agreement: this agreement should
prevent any unfair competition activities against the company as well as ensure
that the right of labor to which Party B is entitled by law should be realized.

 

  1.2 The “Service Term” referred to in this agreement shall mean the period
from the time when Party B commences to receive salary from Party A to the time
of termination (or extinguishment) of the labor relation between Party A and
Party B.

 

  1.3 A “Separation” referred to in this agreement shall mean that either party
expressly indicates the intention to dissolve or terminate the employment
relation and put such intention into action, and shall comprise of all regular
separations, such as resignation, dismissal, or dissolution or termination of
the labor (contract) relation, and all irregular separations.

 

  1.4 A “Third Party” referred in this Agreement shall mean any person or entity
that is related to either Party A or Party B, including but not limited to Party
A’s customers, suppliers, business partners and Party B’s prior employers.

 

  1.5 The “Trade Secrets” referred to in this agreement shall include but not be
limited to:

 

  1.5.1 the technical information and operational information which are unknown
to the public, may generate economic benefits for Party A and/ or any third
party, with practicability, and are subject to Party A’s confidentiality
measures;

 

  1.5.2

the items for which Party A has organized R&D or which are otherwise obtained by
Party A, and which may have specific complete technical contents, or may
constitute a technical resolution for a product or technology and improvements
thereof, or may be part of the technical elements of a certain product or
technology, including but not limited to (1) software



--------------------------------------------------------------------------------

 

product designs currently owned, developed or conceived by Party A and/ or any
third party; (2) computer programs; (3) information and materials concerning the
service projects currently owned, developed or conceived by Party A and/ or any
third party; and (4) Trade Secrets of third parties for which Party A undertakes
the responsibility of confidentiality; and

 

  1.5.3 the entirety or part of the elements of Party A’s and/ or any third
party’s project management, technical management, archive management, quality
management methods, pricing methods, development plans, investment plans,
operation rules, commercial network, client name-lists, goods supply
information, advertising planning, management experience, financial status,
price lists, human resource planning, and other information.

 

  1.6 A “Competing Unit” referred to in this agreement shall mean any
individual, company, enterprise, partnership, department, association,
institutional unit, social entity or other organization which engages in the
same kind of business as Party A (including similar business), or provides the
same kind of services as Party A, or constitutes an actual or potential
competition against the business of Party A within the territorial scope of
Mainland China, Hong Kong, Macau, and Taiwan area. These competing units include
but are not limited to the following:

 

  1.6.1 An enterprise which is in the same industry as Party A;

 

  1.6.2 An enterprise or organization of any other type (or in any other
industry) which engages in any business identical or similar to the main
services performed by Party B for Party A;

 

  1.6.3 A company, enterprise, or other organization which provides professional
consultation or advisory services to the enterprise or organization referred to
in the preceding paragraphs.

 

  1.7 The “Non-competition Obligations” referred to in this agreement shall mean
the obligations set forth in Articles 4.3 and 4.4 of this agreement.

 

2. Protection of Trade Secrets and attribution of intellectual property rights

 

  2.1 Party B agrees not to divulge, disclose, provide or disseminate, in any
manner to any person or entity at any time, the Trade Secrets defined in Article
1 of this agreement or the trade secrets or confidential information which may
affect the business of Party A and/ or any third party or matters relating to
the business of Party A and/ or any third party, unless with Party A’s and/ or
any third party’s express consent in writing.

 

  2.2 Upon Party B’s Separation, Party B shall unconditionally deliver to Party
A all business related carriers which are possessed or controlled by Party B,
including but not limited to equipment, CDs, magnetic disks, magnetic tapes,
notebooks, memoranda, reports, archives, samples, books, correspondence, lists,
and other written and graphic records.

 

  2.3 Party B undertakes not to disclose the Trade Secrets of Party A and/ or
any third party under this agreement to the subsequent employer(s) of Party B.

 

  2.4 Unless with Party A’s authorization and consent in writing, all the
inventions made by Party B in connection with his/her own job, either separately
or jointly with others, during his/her Service Term, shall be owned by Party A.

 

  2.5 Party B shall have the obligation to disclose to Party A all the
intellectual property rights applied or obtained by Party B during the Service
Term of Party B and within one year after Party B’s Separation.

 

  2.6 Party B undertakes that the intellectual property rights to the patents
and all other intellectual properties accomplished by Party B in connection with
his/her own job or assignments at Party A or the business within one year
following his/her Separation from Party A shall be owned by Party A.

 

3. Third-Party procedures

 

  3.1 During Party B’s Service Term, if Party B is engaged in any project
assignments for a Third Party, Party B shall strictly abide by such Third
Party’s rules and regulations on safety, work process and confidentiality and
privacy.



--------------------------------------------------------------------------------

  3.2 Unless and until upon written approval of Party A and/or the Third Party,
Party B shall not add, delete, revise any data or program in the Third Party’s
system or software.

 

  3.3 Party B agrees that Party B shall not take any non-work related
individuals to the Third Party’s business location.

 

4. Non-competition clause

 

  4.1 Party B undertakes not to engage in, for his/her own or on behalf of
others, or participate in the operation of, any business which is competing with
Party A directly or indirectly, during his/her Service Term without Party A’s
prior written consent.

 

  4.2 During Party B’s Service Term, without Party A’s prior written consent,
Party B undertakes that: it will not pursue a second occupation; it will not
accept or acquire any position (including but not limited to a position of
partner, director, supervisor, shareholder, manager, staff member, agent,
consultant, etc) in any Competing Unit or any other economic organization or
social entity having direct economic relation with Party A; it will not provide
to such Competing Units with any advisory services (regardless whether with or
without compensation) or any other assistance (such as engaging in any business
the scope of which is identical or similar to the business which Party A is
currently undertaking or Party A may decide to develop from time to time); it
will not make use of his/her position at Party A in order to obtain benefits by
any improper means; it will not seek private interests for himself/herself by
utilizing his/her position and authority in Party A.

 

  4.3 Upon Separation from Party A due to any reason, without the prior written
consent of Party A, Party B shall not hold any position in any Competing Unit
within the period to which the economic compensation fee for non-competition
paid by Party A is applicable.

 

  4.4 Upon Separation from Party A due to any reason, without the prior written
consent of Party A, Party B will not establish and manage, either directly or
indirectly, any enterprise which is in competition with Party A, within the
period to which the economic compensation fee for non-competition paid by Party
A is applicable, including but not limited to the establishment or management
of:

 

  4.4.1 an enterprise which is in the same industry as Party A;

 

  4.4.2 an enterprise or organization of any other type (or in any other
industry) which engages in any business identical or similar to the main
services performed by Party B for Party A; or

 

  4.4.3 an enterprise, or other organization which provides professional
consultation or advisory services to the enterprise or organization, referred to
in the preceding paragraphs.

 

  4.5 At the time when Party B delivers a resignation notice to Party A or Party
A delivers a dismissal notice to Party B, namely, upon termination or
dissolution of the labor contract, Party B shall have the obligation to notify
Party A in writing of his/her true subsequent destination. During the
non-competition period in which Party B enjoys the economic compensation fee,
Party B shall have the obligation to notify Party A in writing of his/her each
new employer unit, position, and the business nature of the new employer unit.
The time limit for notice shall be one week from the date of commencement of
Party B’s employment at the new unit.

 

  4.6 Party B agrees that, during his/her Service Term and within two years from
his/her Separation from Party A, Party B warrants not to instigate, entice,
encourage, solicit, or otherwise attempt to affect, directly or indirectly, any
other staff member of Party A for the purpose of leaving Party A and serving
Party B or any other individual or entity; Party B warrants not to solicit Party
A’s clients or pervious clients for seizing their business and gaining direct or
indirect benefits, with the exception of Party B’s activities for performance of
his/her duties during the Service Term at Party A.

 

5. Payment of compensation fee

 

  5.1 Within one month after Party B’s Separation from Party A, Party A shall
decide whether it requests Party B to undertake the Non-competition Obligation
as well as the period of non-competition.



--------------------------------------------------------------------------------

  5.2 If Party A decides to require Party B to undertake the Non-competition
Obligation, it shall pay the non-competition compensation fee according to
Article 5.3 of this agreement.

 

  5.3 The non-competition compensation fee shall be 50% of Party B’s annual
salary (if the local government stipulates a minimum more than this amount, such
minimum shall prevail). The non-competition period to which such compensation
fee is applicable shall be 12 months, commencing on the date of Party B’s
Separation from Party A.

 

  5.4 The non-competition compensation fee to Party B stipulated in this
agreement is the total amount Party B deserved in the non-competition period,
which shall be paid in one of the following means:

 

  5.4.1 a lump sum payment payable one month after Party B’s termination date;
or

 

  5.4.2 a monthly payment payable to Party B after Party B’s termination. Such
payment is payable each month as long as Party B is subject to the
non-competition provisions of this Agreement

The non-competition compensation fee shall be collected by Party B at Party A’s
corporate address (or paid by Party A to Party B via bank or post office). If
Party B refuses to receive the payment, Party A may submit the payment of the
compensation fee to the relevant authority for deposit according to law. The
time when such submission is completed shall be deemed to be the date of payment
of the compensation fee.

 

  5.5 If Party A fails to pay the non-competition compensation fee to Party B
within one month after Party B’s Separation, Party A shall be deemed to have
released Party B from the Non-competition Obligation (which means that Party B
may not be subject to the obligations set forth in and only in Articles 4.3 and
4.4). Upon such time, Party B shall not claim against Party A for payment of the
non-competition compensation fee in any manner (including but not limited to
arbitration or litigation).

 

6. Liabilities for breach of contract

 

  6.1 If Party B is in breach of any of the provisions set forth in Articles
2.1, 2.2, 2.3, 3.1, 3.2, 3.3, 4.1, 4.2, 4.5 and 4.6 by way of non-performance or
improper performance of his/her obligations, Party A will affix the
administrative or civil liabilities on Party B in accordance with the relevant
laws, regulations and corporate rules; where the circumstance is serious, Party
A will additionally petition the judicial authorities to investigate into Party
B’s criminal liabilities. If Party A sustains any loss, Party B shall be liable
for compensation. If it is difficult to calculate the amount of such loss, the
amount of compensation shall be the greater of (1) no less than 50% of the
aggregate of Party B’s salary already paid by Party A and other expenses during
the Service Term; or (2) RMB 300,000. If such compensation payment is
insufficient to pay for Party A’s actual damages, Party A reserves the right to
recover liquidated damages from Part B. The payment of the default penalty shall
not be intended as a dissolution or termination of Party B’s relevant
confidentiality obligation referred to above.

 

  6.2 If Party B deliberately utilizes the trade secrets of Party A and/or any
third party or provides the trade secrets of Party A and/or any third party to
new employer unit or other unit to use, develop, research and produce, and make
profit on it, Party B and the secret using unit shall be jointly and severally
liable to the loss of Party A and/or any third party it there is any.

 

  6.3 If Party A paid the non-competition compensation fee to Party B as per the
provision of this agreement, and Party B did not perform the obligation of
non-competition (i.e. Party B failed to perform the obligation stipulated in
Art. 4.3 and 4.4), Party B shall be liable to Party A as follows: Party B shall
pay the default penalty to Party A in addition to the reimbursement of the total
amount of the non-competition compensation fee paid by Party A, and the amount
of the default penalty shall be 50% of the non-competition compensation fee
stipulated by this agreement. The reimbursement of the non-competition
compensation fee and the payment of the default penalty shall not intended as a
weakening, dissolution or termination of Party B’s non-competition obligation.

 

  6.4

During the period of existence of the labor relation between Party A and Party
B, Party A may directly deduct the full or part of the amount from the salary,
remuneration, bonus, various compensation fees,



--------------------------------------------------------------------------------

 

and other income due and payable to Party B in order to recover Party A and or
any Third Parties’ losses. The damages borne by Party B to Party A shall include
but not be limited to the losses, direct and/or indirect, tangible and/or
intangible, property and/or non-property related, sustained by Party A and or
any Third Parties due to Party B’s breach of contract, as well as the reasonable
expenses incurred by Party A for investigation into Party B’s breaching
activities.

 

  6.5 Whether this agreement terminates or not, Party A is entitled to claim any
loss against Party B at any time if Party A is claimed by any third party due to
Party B infringes any third party’s trade secrets or violates any third party’s
operation procedures.

 

7. Termination of Non-competition Obligation

The two parties agree that Party B’s Non-competition Obligation shall
automatically terminate upon the occurrence of any of the following
circumstances:

 

  7.1 The non-competition period for Party B stipulated in this agreement
expires;

 

  7.2 Party A refuses to pay the non-competition compensation fee to Party B, or
delays the due payment of the compensation fee for one month or more without
justifiable cause; and

 

  7.3 Party A’s status of a legal person is terminated and there is no unit or
individual that will assume its rights and obligations.

 

8. Severability

The invalidity of any provision of this agreement shall not affect the validity,
legitimacy and enforceability of other provisions, and said invalid provision
shall be replaced by another valid, legal, and enforceable provision which
reflects the original intent of the parties to the greatest extent.

 

9. Notice

 

  9.1 Notices may be delivered in person, or by courier (including commercial
express delivery), registered mail, or public announcement.

 

  9.2 Notices shall be delivered to the following addresses, unless modified by
way of a prior written notice:

If to Party A:

Address:

Postal code:

Attention:

Telephone no.:

Facsimile no.:

If to Party B:

Address:

Postal code:

Attention:

Telephone no.:

Facsimile no.:

Email:



--------------------------------------------------------------------------------

  9.3 Notices or correspondence shall be deemed effectively given

 

  9.3.1 upon the date on which the receiving party signs to acknowledge the
receipt if delivered by courier (including commercial express delivery); or

 

  9.3.2 seven (7) days after the date of issuance of the postal receipt by the
post office if delivered by registered mail.

 

10. Modification; waiver

 

  10.1 This agreement may only be amended or modified with the mutual consent of
both parties evidenced by a written document signed by them.

 

  10.2 The consent, waiver, or change rendered by either party to this agreement
with respect to a certain event shall only be applicable to that event, and
shall not be presumed as the approach of that party to any event of the same
kind which may occur in the future, unless otherwise expressly indicated in
writing.

 

  10.3 Failure or delay to exercise any right under or related to this agreement
by either party shall not be deemed as a waiver of such right.

 

11. Related Parties

 

  11.1 During Party B’s Service Term, Party B may have contact or become
familiar with Trade Secrets of any of Party A’s related parties, or any
individuals or entities related to Party A’s related parties (including but not
limited to customers, suppliers and business partners of Party A’s related
parties). Party B shall be equally bound by this agreement with regards to the
Trades Secrets of Party A’s related parties, or any individuals or entities that
are related to Party A’s related parties, including any rules and regulations
regarding third-party procedures. Party A and Party A’s related parties, may
individually or collectively seek any further damages that resulted from Party
B’s violation of this agreement.

 

  11.2 Party A’s related parties include, but not limited to: Lenovo AsiaInfo
Technologies (Chengdu), Inc. and Beijing Star VATS Technologies Inc. (China).

 

12. Signature

 

  12.1 Each party acknowledges that it has carefully reviewed and fully
understands the contents of all the provisions of this agreement and the legal
implication of these contents. This agreement shall become effective upon
signature / seal of Party A’s authorized representative and Party B.

 

  12.2 This agreement shall have two counterparts, each of which shall be held
by each party respectively, and all of which shall have equal legal force.

 

Party A (Seal):

  Party B:  

/s/    WEI LI        

Date of signature:

  Date of signature: January 19, 2009

(Seal of AsiaInfo Technologies (China), Inc.)

   